Citation Nr: 1003431	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. 1318 (2002).  

3.	Entitlement to Dependants' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1975 to May 
1975.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.   

The Board remanded this matter for additional development in 
September 2006 and October 2008.  


FINDINGS OF FACT

1.	The Veteran died on February [redacted], 1989.    

2.	The immediate cause of the Veteran's death was cardio 
pulmonary arrest.     

3.	The contributing cause of the Veteran's death was 
aspiration.          

4.	The Veteran's death certificate notes pneumococcal 
pneumonia and delirium tremens as other significant 
conditions that contributed to the Veteran's death, but also 
notes that these disorders did not result in the cardio 
pulmonary arrest which caused the Veteran's death.  

5.	The Veteran was not service connected for a disorder at 
the time of his death.        

6.	The evidence indicates that the Veteran's cause of death 
is not related to his service.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2009).

2.	The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).  

3.	The criteria for entitlement to Dependants' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3500 (West 2002); 38 
C.F.R. § 21.3001 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the appellant with VCAA notification letters in 
September 2002 and October 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the 
appellant of the elements of her claims, and of the evidence 
necessary to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA advised the appellant 
of the respective duties of the VA and of the appellant in 
obtaining evidence needed to substantiate her claims.  VA 
requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a VCAA 
notification letter to the appellant prior to the November 
2003 rating decision that initially denied her claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
in general, or of effective dates for the award of VA 
benefits, prior to the rating decision on appeal.  See 
Mayfield and Dingess/Hartman, both supra.  Nevertheless, the 
Board finds that proceeding with a final decision is 
appropriate here.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
claims on appeal will be denied so no rating or effective 
date will be assigned here.  No prejudice is incurred 
therefore from late notice on these matters.  Moreover, 
following full notification here in the October 2006 letter, 
VA readjudicated the appellant's claims in the August 2008 
and July 2009 Supplemental Statements of the Case (SSOC).  
These readjudications comply with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the appellant the 
opportunity to appear before one or more hearings to voice 
her contentions.  VA sought and received a professional 
medical opinion with regard to the appellant's claims.  And 
VA obtained medical records relevant to this appeal.  The 
Board notes, however, that the record indicates that the 
Veteran's service treatment records, and portions of the 
claims file, may have been lost while in VA's possession.  As 
such, the Board will consider in this matter the case of 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II.  The Merits of the Appellant's Claims

The Veteran died on February [redacted], 1989.  The death certificate 
lists cardio pulmonary arrest as the immediate cause of death 
and aspiration as a contributing cause of death.  The death 
certificate also notes pneumococcal pneumonia and delirium 
tremens as other significant conditions that contributed to 
the Veteran's death, but which did not result in the cardio 
pulmonary arrest which caused death.  The appellant contends 
that these disorders relate to respiratory disorders the 
Veteran experienced during active service.    

DIC benefits may be paid to a Veteran's surviving spouse in 
certain instances, including when a Veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
Veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In this matter, the evidence of record preponderates against 
the appellant's claim to DIC benefits under 38 U.S.C.A. §§ 
1310, 1318, and to educational benefits under 38 U.S.C.A. 
§ 3500.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).    

	38 U.S.C.A. § 1310

The record is clear that the Veteran died from a heart 
disorder that related to respiratory disorders he had at the 
time of his death.  The record is also clear that the Veteran 
was diagnosed with bronchitis during his three-months of 
active service.  That disorder is noted in a service 
treatment record dated in April 1975.  However, the only 
medical evidence of record to comment on the appellant's 
contention that that in-service disorder relates to the 
Veteran's death is against the appellant's theory of 
causation.  

In its October 2008 remand, the Board requested that a VA 
medical review be conducted into the issue of whether the 
Veteran's in-service respiratory disorder related to his 
death which was conducted in May 2009.  In the report of 
record, it is indicated that the claims file was reviewed.  
And, after noting the Veteran's causes of death, and his in-
service bronchitis, the reviewer found the Veteran's death 
unrelated to his bronchitis.  In support, it was  noted that 
the Veteran died in 1989, over 13 years following service, 
and that the in-service bronchitis symptoms "usually last 
for days or weeks at the most."  As no medical evidence of 
record challenges this finding, the Board finds entitlement 
to DIC pursuant to 38 U.S.C.A. § 1310 unwarranted here.      



	38 U.S.C.A. § 1318

Dependency and Indemnity Compensation benefits may also be 
awarded under 38 U.S.C.A. § 1318.  Under this statute, 
benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service-
connected.  A "deceased Veteran" for purposes of this 
provision is a Veteran who dies not as the result of the 
Veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the Veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

In this matter, the record shows that, at the time of the 
Veteran's death, he was not rated as totally disabled.  
Indeed, he was not service connected for any disorders at the 
time of his death.  As such, the criteria necessary for a DIC 
grant under 38 U.S.C.A. § 1318 are not present here.  

        Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
Chapter 35, the surviving spouse of a Veteran will have basic 
eligibility if the following conditions are met: (1) the 
Veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the Veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) the Veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

As the Veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the cause of his death has not been shown to 
be service-related, the appellant does not meet the criteria 
for eligibility for Dependents' Educational Assistance.

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to service connection for the cause of the 
Veteran's death is denied.  

2.	Entitlement to DIC under 38 U.S.C. 1318 is denied.   

3.	Entitlement to Dependants' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


